        Case 1:19-cv-11364-WGY Document 11 Filed 08/16/19 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS




RAMANJEET KAUR, KULWINDER SINGH
UPPAL, and NEW ENGLAND                              CIVIL ACTION NO. 1:19-cv-11364-WGY
DISTRIBUTORS, INC.,

       Plaintiffs,

v.

WORLD BUSINESS LENDERS, LLC, WBL
SPO I, LLC, AXOS BANK, and ATLANTIS
CAPITAL, LLC,

               Defendants.


           MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
     BY WORLD BUSINESS LENDERS, LLC, WBL SPO I, LLC, AND AXOS BANK

       Plaintiffs’ Complaint does not assert any cognizable claims against Defendants World

Business Lenders, LLC (“WBL”), WBL SPO I, LLC (“WBL SPO”), and Axos Bank, formerly

known as BofI Federal Bank (“BofI”) (collectively, “Defendants”). Plaintiffs acknowledge that

Axos Bank, as a federally chartered savings bank, is not subject to Massachusetts usury laws.

Plaintiffs also acknowledge that WBL filed a notification with the Attorney General, which

notification exempts an entity from Massachusetts usury laws. Despite these acknowledgements,

Plaintiffs would have this Court ignore well-settled banking law in order to avoid repayment on a

business loan. The fact remains, however, that Plaintiffs have no viable claim here.
           Case 1:19-cv-11364-WGY Document 11 Filed 08/16/19 Page 2 of 12




                                         BACKGROUND1

I.       Plaintiffs’ Allegations

         Ramanjeet Kaur (“Kaur”) and Kulwinder Singh Uppal (“Uppal”) are a married couple.

Complaint, ¶ 6. In early 2018, Uppal sought additional capital to grow his business, New

England Distributors, Inc. (“Distributors”). Id. at ¶¶ 7; 22. In pursuit of this capital, he and

Uppal corresponded with Atlantis Capital, LLC, a broker that introduced them to WBL.2 Id. at

¶¶ 23; 29.

         After being introduced to WBL, Kaur and Uppal continued to pursue a loan. During this

process, WBL required six months of Distributors’ bank statements and a video interview. Id. at

¶ 30. WBL provided Kaur and Uppal with loan paperwork, including a Business Loan

Application that contained the letterhead of WBL and of BofI—the previous name of Axos

Bank. Id. at ¶ 34. That Business Loan Application stated: “Depending on various factors, loans

will be made by either World Business Lenders (‘WBL’) or BofI Federal Bank (‘BofI’), Member

FDIC.” Id. at ¶ 37.

         On March 13, 2018, Kaur and Uppal submitted the Business Loan Application, and Kaur

also signed and submitted a Conditional Closing Agreement on behalf of Distributors. Id. at

¶ 39. On March 14, 2018, Plaintiffs received a Business Loan Summary, which specified that

the lender for this transaction (the “Loan”) was BofI Federal Bank, as confirmed in the Loan

Agreement. Id. at ¶ 41.



1
  Because this is a motion to dismiss, the background is drawn entirely from the Plaintiffs’
Complaint, which Defendants dispute. Defendants’ references to the Complaint and its
allegations are not admissions, and Defendants reserve all rights to contest the allegations taken
here as true, for purposes of this motion.
2
    The docket does not indicate that Atlantis Capital, LLC has been served.


                                              2
        Case 1:19-cv-11364-WGY Document 11 Filed 08/16/19 Page 3 of 12




       The total disbursement to Plaintiffs’ company under the Loan was $172,237.50. Id. at

¶ 115. On March 16, 2018, Distributors received an electronic deposit for this full amount. Id.

at ¶ 51. The deposit description included the phrase: “CCD DEPOSIT, BOFI FEDERAL BAN

EPAY0001.” Id. at ¶ 52. Subsequently, electronic withdrawals were made from Distributors’

bank account to meet Distributors’ payment obligations under the Loan. The first electronic

withdrawal, which was made on March 19, 2018, had a description that included the phrase:

“CCD DEBIT, BOFI AUTOPAY.” Id. at ¶ 55.

       BofI, n/k/a Axos Bank, is a federally chartered savings bank, not subject to

Massachusetts usury laws. Id. at ¶ 4. Plaintiffs recognize as much in leaving Axos out of

Count IV which alleges usury against WBL. For its part, on August 15, 2017, WBL notified the

Massachusetts Attorney General of its intention to engage in transactions otherwise prohibited by

state usury laws. Id. at ¶¶ 92-93. Under state law, this notification renders state usury laws

inapplicable to such transactions for a two year period.

II.    Claims Asserted in the Complaint.

       Plaintiffs assert six counts in their Complaint. These are: Injunctive Relief (Count I,

against WBL and WBO SPL I, LLC); Chapter 93A: Doomed to Fail (Count II, against WBL);

Chapter 93A: Rent-a-Bank (Count III, against WBL); Usury (Count IV, against WBL); Aiding

Usury (Count V, against Axos and Atlantis Capital, LLC); and Chapter 93A: Usury (Count VI,

against WBL, Axos, and Atlantis Capital, LLC).

                                          ARGUMENT

       Plaintiffs could not possibly assert a usury claim against their lender, Axos Bank, which

is a federally chartered savings bank not subject to Massachusetts usury laws. Plaintiffs

recognize this. Instead of accepting that the loan they pursued was valid, they argue that they



                                             3
         Case 1:19-cv-11364-WGY Document 11 Filed 08/16/19 Page 4 of 12




can disregard the contractual documents and treat WBL as the lender—which it plainly was not.

This argument is not the basis for a legitimate cause of action in Massachusetts. However, even

if this Court entertained the theory, Plaintiffs would still not have a viable cause of action. That

is because WBL filed a notice with the Massachusetts Attorney General, and therefore any

lending transaction between WBL and Plaintiffs would have been exempted from state usury

laws.

I.      Plaintiffs Acknowledge that Axos, the Lender, Is Not Subject to Massachusetts
        Usury Laws.

        Axos is a federally chartered savings and loan association, established under the Home

Owners’ Loan Act of 1933 (“HOLA”),3 which “preempts state usury laws[.]” Yeomalakis v.

FDIC, 562 F.3d 56, 59 (1st Cir. 2009). The Supreme Court has explained:

        The HOLA, a product of the Great Depression of the 1930’s, was intended “to
        provide emergency relief with respect to home mortgage indebtedness” at a time
        when as many as half of all home loans in the country were in default. . . . Local
        institutions that had previously supplied funds to finance homes had ceased doing
        business or had discontinued such long-term loans, so that more than half the
        counties in the country, containing almost one-fifth of the total population, were
        without home-financing institutions. . . . The Act provided for the creation of a
        system of federal savings and loan associations, which would be regulated by the
        Board so as to ensure their vitality as “permanent associations to promote the
        thrift of the people in a cooperative manner, to finance their homes and the homes
        of their neighbors.” . . . Congress plainly envisioned that federal savings and loans
        would be governed by what the Board — not any particular State — deemed to be
        the “best practices.”

Fid. Fed. Sav. & Loan Ass’n v. de la Cuesta, 458 U.S. 141, 159-61 (1982) (internal citations

omitted).




3
  See Complaint, ¶ 11 (acknowledging that Axos “is an FDIC insured institution[.]”). Axos’
status as a federally chartered savings bank is a matter of public record, reflected in various
public filings including those by its holding company filed with the Securities and Exchange
Commission.


                                              4
        Case 1:19-cv-11364-WGY Document 11 Filed 08/16/19 Page 5 of 12




       The HOLA, as amended, preempts state law to the same extent that the National Bank

Act. 12 U.S.C. 1465(b); discussed in, e.g., Cole v. Stephen Einstein & Assocs., P.C., 365 F.

Supp. 3d 319, 332 (W.D.N.Y. 2019). The preemption rule is clear: “there is, in short, no such

thing as a state-law claim of usury against a national bank.” Ben. Nat’l Bank v. Anderson, 539

U.S. 1, 11 (2003); see also 12 U.S.C. § 1463(g); 12 C.F.R. § 7.4008(d)(1). Massachusetts usury

claims therefore cannot be asserted against Axos.

       The Plaintiffs concede the issue. Even though Plaintiffs acknowledge that the transaction

documents identify BofI (currently known as Axos) as the lender, Plaintiffs have not brought a

single usury allegation against Axos. Because Axos is the lender, and because Plaintiffs cannot

sue Axos for usury, Plaintiffs have no path to relief.

II.    Plaintiffs Wrongly Argue that WBL Was the Lender.

       In an effort to circumvent this fatal problem, Plaintiffs assert a legal theory that neither

Massachusetts nor this Circuit has recognized. Plaintiffs ask this Court to disregard the parties’

contract and treat WBL as the lender instead. Complaint, ¶¶ 42. This is not a recognized legal

theory in Massachusetts or in the First Circuit. Even if it were, Plaintiffs’ allegations would fail.

Plaintiffs therefore cannot sustain their theories of Injunctive Relief (Count I), Rent-a-Bank

(Count III), Usury (Count IV and Count VI), and Aiding Usury (Count V), all of which depend

upon disregarding the parties’ relationship and contract, and instead treating WBL as the lender.

       A.      This Is Not a Viable Legal Theory.

       Defendants are not aware of any Massachusetts or First Circuit cases in which, despite

transactional documents that state otherwise, a court deemed another entity to be the “true

lender.” Indeed, a number of courts in other jurisdictions have firmly ruled against such a theory

and follow a “valid when made” approach. The Eighth Circuit has held that, even when a store



                                              5
        Case 1:19-cv-11364-WGY Document 11 Filed 08/16/19 Page 6 of 12




had purchased a bank’s receivables, “it makes sense to look to the originating entity (the bank),

and not the ongoing assignee (the store), in determining whether the NBA [National Bank Act]

applies.” Krispin v. May Dep’t Stores Co., 218 F.3d 919, 924 (8th Cir. 2000) (removal proper

because of the complete preemption doctrine). Likewise, where Axos indisputably funded the

loan, it is the relevant entity for federal law purposes. In Sawyer v. Bill Me Later, Inc., the court

held that even if “a lending program of a non-bank [was] attempting to circumvent California’s

usury laws—the court would still be required to dismiss these claims as preempted[.]” 23 F.

Supp. 3d 1359, 1367 (D. Utah 2014).

       In another district court, a plaintiff sought to create an exception to federal preemption

where national bank loans were allegedly made to evade state usury laws. The court rejected the

argument, holding:

       The position has some superficial appeal, but the court rejects it. Hudson invites
       the courts to draw boundaries between federal and state bank regulation
       depending upon the subjective purpose of those engaged in the transaction and/or
       the precise extent of financial risk accepted by the national bank. The court sees
       no basis for drawing jurisdictional boundaries in such an uncertain and
       unpredictable way, at least as a matter of statutory construction[.]

Hudson v. ACE Cash Express, Inc., No. IP 01-1336-C HIS, 2002 U.S. Dist. LEXIS 11226, at

*16 (S.D. Ind. May 30, 2002).

       Addressing a similar issue under state law, a third district court reached the same

conclusion. The California Constitution contained a usury exception for loans by banks, and the

plaintiffs acknowledged that a bank had issued their loans. Beechum v. Navient Sols., Inc., No.

EDCV 15-8239-JGB-KKx, 2016 U.S. Dist. LEXIS 129782, at *17-18 (C.D. Cal. Sep. 20, 2016).

Plaintiffs argued that “their ‘lender’ was effectively” another party. Id. at *18. Despite

Plaintiffs’ urging to disregard the loan issuer and look at other “substance” over “form,” the

Court explained that an inquiry into the substance of a transaction does not apply “when


                                              6
        Case 1:19-cv-11364-WGY Document 11 Filed 08/16/19 Page 7 of 12




assessing whether the transaction or a party to the transaction fall under a constitutional or

statutory exemption from the usury prohibition.” Id. The Court granted the motion to dismiss.

Plaintiffs’ Complaint, which seeks to circumvent an unambiguous federal statute, fails.

       B.      Plaintiffs Failed to Allege Facts Showing that Axos Was Not the Lender.

       Plaintiffs provide no real basis for their assertion that WBL is the true lender. Plaintiffs

acknowledge that the Business Loan Summary identifies BofI (n/k/a Axos) as the lender. Id. at ¶

41. Crucially, Plaintiffs also allege that the loan funds were advanced by an electronic deposit

that identified BofI as the payer. Id. at ¶ 52 (alleging that the description stated: “CCD

DEPOSIT, BOFI FEDERAL BAN EPAY0001”). Plaintiffs further allege that the first electronic

withdrawal included the description “CCD DEBIT, BOFI AUTOPAY.” Id. at ¶ 55.4

       On the handful of occasions when courts in other jurisdictions have entertained “true

lender” arguments, they reviewed the substance of the transaction at issue. See CashCall, Inc. v.

Morrisey, No. 12-1274, 2014 W. Va. LEXIS 587, at *43 (May 30, 2014) (affirming lower

court’s application of the “predominant economic interest” test). Yet Plaintiffs make almost no

allegations about the substance of the relevant transaction, and none of their specific factual

allegations, if established, would prove that WBL was the true lender. Even if Plaintiffs’ legal

theory were theoretically viable, their Complaint would not be. See Buffalo-Water 1, LLC v.

Fid. Real Estate Co., LLC, 481 Mass. 13, 17 (2018) (“The allegations must be more than ‘mere

labels and conclusions,’ and must ‘raise a right to relief above the speculative level.”).

       Here, Plaintiffs base their argument almost entirely on their assertion that this loan, which

WBL sourced and serviced on behalf of Axos, included paperwork that has similarities to the


4
 Plaintiffs note that subsequent withdrawals included different descriptions, but that does not
diminish Axos’s role as the lender.


                                              7
         Case 1:19-cv-11364-WGY Document 11 Filed 08/16/19 Page 8 of 12




documents that WBL has used when working with other banks. Plaintiffs rely on this argument

so heavily that they dedicate more than thirty paragraphs to the issue. Id. at ¶¶ 94-127. Yet none

of these forms contain any evidence contrary to the reality of the transaction: Axos loaned

money to Plaintiffs. Rather, the documents show that Axos and WBL were entirely transparent

about that fact: Axos (then known as BofI) was Plaintiffs’ lender. BofI’s logo was prominently

displayed on all the paperwork. Id. at ¶¶ 99; 105; 115.

       Moreover, the similarities in the cited paperwork are entirely unsurprising, largely

reflecting routine questions and information. Both Business Loan Applications, for example, ask

the applicant to provide the business’s name and its contact information, as well as its owner’s

name and contact information. Compare id. at ¶ 98 and ¶ 99. Any lender would need this

information. The Business Loan Authorization Agreements include other routine and necessary

statements, such as: “Borrower agrees to notify Lender promptly if there are any changes to the

Designated Checking Account, including routing numbers.” Compare id. at ¶ 104 and ¶ 105.

Plaintiffs cannot seriously suggest that Liberty Bank and Axos’s requirement that borrowers

provide notice of routing number changes constitutes evidence that WBL must have

surreptitiously served as the true lender of both loans. Finally, the Business Loan Summaries

includes basic loan information such as “Interest Charge” and “Total Repayment Amount”—and

those figures are different on the two forms. Compare id. at ¶ 114 and ¶ 115. The fact that both

lending banks identified the interest charge and the total repayment amount could not possibly

establish that those banks were not the true lenders. Just as the Complaint has no basis in law, it

also lacks any plausible basis in fact.




                                             8
        Case 1:19-cv-11364-WGY Document 11 Filed 08/16/19 Page 9 of 12




III.   If WBL Were the Lender (Which It Clearly Is Not), the Loans Would Still Be
       Enforceable.

       Plaintiffs acknowledge: “On August 15, 2017, World Business Lenders, LLC sen[t] a

‘Notification Pursuant to Mass. Gen. Laws ch. 271, sec. 49(d)’ to the Commonwealth of

Massachusetts Attorney General’s Office. In that notification, World Business Lenders notified

the Attorney General of ‘its intent to engage in transactions which, but for the provisions of

Mass. Gen. Laws ch. 271, sec. 49(d) would be proscribed under the provisions of Mass. Gen.

Laws ch. 271, sec. 49(a).” Complaint, ¶¶ 92-93.5 The notification itself is attached as Exhibit A

to this memorandum.6

       This admission dooms the Complaint. Mass. Gen. Law 271, § 49(a) provides that

Massachusetts usury law “shall not apply to any person who notifies the attorney general of his

intent to engage in a transaction or transactions which, but for the provisions of this paragraph,

would be proscribed . . . providing any such person maintains records of any such transaction.

Such notification shall be valid for a two year period and shall contain the person’s name and

accurate address.”

       The loan at issue was plainly made within two years of the notification. On Plaintiffs’

own allegations, even if WBL were the true lender, which it is not, the loan would not be

usurious. See Goldsmith v. LBM Fin., LLC, 11-42578-MSH, Adv. Proc. No. 11-4211, 2013


5
  This was not an admission that WBL was the true lender of the loan at issue in this case. At
times, WBL originates its own loans.
6
  This notification is in the public record and is referenced in the Complaint, so it may be
introduced without converting this to a motion for summary judgment. See Watterson v. Page,
987 F.2d 1, 3 (1st Cir. 1993) (“Ordinarily, of course, any consideration of documents not
attached to the complaint, or not expressly incorporated therein, is forbidden . . . . However,
courts have made narrow exceptions for documents the authenticity of which are not disputed by
the parties; for official public records; for documents central to plaintiffs’ claim; or for
documents sufficiently referred to in the complaint.”).


                                             9
        Case 1:19-cv-11364-WGY Document 11 Filed 08/16/19 Page 10 of 12




Bankr. LEXIS 4811, at *43 (Bankr. D. Mass. Nov. 13, 2013) (“I have now determined that the

loan is not usurious because of LBM’s registration with the Attorney General’s office.”).

       Plaintiffs do not allege (nor could they) that WBL failed to maintain records of the

subject transaction. Instead, they try to circumvent the statute with an irrelevant argument that

the loan documents bear BofI’s name. Complaint, ¶¶ 168-70. This was appropriate and correct:

BofI was the lender, and Plaintiffs agree that they received their funds from BofI. Even crediting

Plaintiffs’ argument, however, the statute does not provide that inaccurate records would void

the statute’s applicability to a particular transaction. Moreover, the record keeping requirement

does not even mention identification of the lender: “Such records shall contain the name and

address of the borrower, the amount borrowed, the interest and expenses to be paid by the

borrower, the date the loan is made and the date or dates on which any payment is due.” M.G.L.

c. 271, § 49(d) (emphasis added). Plaintiffs have no basis to avoid basic statutory law.

       There is no ambiguity here, but to the extent that there is any question, the usury statute

“must be read narrowly, in light of its criminal penalties[.]” Baynorth Realty Fund VI, L.P. v.

Shoaf, No. 09-4303-BLS2, 2010 Mass. Super. LEXIS 301, at *18 (Oct. 19, 2010). Any

ambiguity therefore inures to WBL’s benefit.

IV.    Plaintiffs’ Attempt to Find a Non-Usury Legal Theory Fails.

       In light of the fatal flaws with Plaintiffs’ usury argument, they have unsurprisingly

attempted to find a different avenue toward undoing the loan they sought out only last year.

Their “doomed to fail” count does not salvage the Complaint.

       Although there may be liability when a lender knowingly provides a loan that is “doomed

to fail,” Plaintiffs have not alleged that either WBL or Axos knew that the Plaintiffs would

default on the loan. This is an unusual legal theory, and Plaintiffs’ allegations do not bring their



                                             10
        Case 1:19-cv-11364-WGY Document 11 Filed 08/16/19 Page 11 of 12




claims within it. In Conley v. Sovereign Bank, for example, an allegation that a loan was

“doomed to fail” was allowed to proceed where there were detailed allegations that the plaintiff’s

loan application, on its face, showed that her income was too low to meet the required loan

payments. No. 13-P-196, 2015 Mass. App. Unpub. LEXIS 358, at *3 (May 4, 2015). No such

allegations are made here. Plaintiffs do not even allege that the loan at issue was doomed to fail,

or that they lacked the ability to pay the loan at the time that they accepted it. See, e.g.,

Complaint, ¶¶ 140-155 (“Doomed to Fail” count, lacking any such allegation, and instead merely

bringing general allegations regarding WBL’s general underwriting practices). Plaintiffs

certainly do not allege that WBL or Axos had any information alerting them to Plaintiffs’

inability to pay—if, indeed, Plaintiffs ever were unable.

                                           CONCLUSION

        For these reasons, Defendants WBL, WBL SPO I, LLC, and Axos Bank respectfully as

this Court to dismiss all of Plaintiffs’ claims in this action with prejudice and to award such other

and further relief as this Court finds just.



                                                WORLD BUSINESS LENDERS, LLC, WBL
                                                SPO I, LLC, and AXOS BANK

                                                By their attorneys,

                                                /s/ Patrick P. Dinardo
                                                Patrick P. Dinardo (BBO No. 125250)
                                                pdinardo@sandw.com
                                                Erika L. Todd (BBO No. 689053)
                                                etodd@sandw.com
                                                SULLIVAN & WORCESTER LLP
                                                One Post Office Square
                                                Boston, MA 02109
                                                (617) 338-2800 (phone)
August 16, 2019                                 (617) 338-2880 (fax)



                                               11
        Case 1:19-cv-11364-WGY Document 11 Filed 08/16/19 Page 12 of 12




                                CERTIFICATE OF SERVICE

I, Erika L. Todd, certify that on August 16, 2019, this document filed through the CM/ECF
system will be sent electronically to the registered participants as identified on the NEF and
paper copies will be sent to any indicated as non-registered participants.


                                                 /s/ Erika L. Todd




                                            12
